Citation Nr: 1413208	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-23 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  [The issue pertaining to anemia was not included in the initial statement of the case (SOC) issued; it was addressed in a supplemental SOC mailed to the Veteran February 7, 2011.  A VA Form 646 received later that month is accepted as a timely substantive appeal in the matter.] In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  [Per a pre-hearing conference the issue of service connection for anemia was not addressed in the hearing.  At the hearing it was acknowledged that the hearing would focus on the claim seeking service connection for glaucoma.]

In January 2014, the Board secured a Veterans Health Administration (VHA) medical advisory opinion regarding the etiology of the Veteran's glaucoma.  She was provided a copy of the opinion, and in February 2014 submitted a statement a statement with further argument, and noting that she had requested that additional outstanding treatment records be secured.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for glaucoma which is claimed to be due to her treatment for anemia with Iron supplement during service and thereafter.  In a February 2014 statement, in response to the January 2014 VHA medical opinion she stated that on February 24, 2014 she mailed a medical release form to VA Hospital Madison requesting that they obtain her June 12, 2013 records from Low Vision, William Middleton Hospital, Madison, Wisconsin.  Presumably, she considers these records pertinent to her claim on appeal, and VA's duty to assist mandates that they be sought.  

Regarding service connection for anemia, in a May 2010 substantive appeal, the Veteran related that she had anemia diagnosed in service, and was treated with an iron supplement.  .  She states that she was told "to take iron for the rest of [her] life." A November 1993 service record notes she was post work-up for anemia and was taking Vitamin B6 and B12 supplements  An April 1995 private treatment record (from M.G. Marre, M.D.) notes she gave a history of anemia treated with iron supplement; at the time she had been off the supplement for about a year and was feeling tired and run down.  The impression was anemia.  In July 2008 (on VA heart examination) she reported a diagnosis of iron deficiency anemia.  The examiner noted there was no current evidence of anemia.  He observed that in the military and after discharge, the Veteran had an intermittent iron deficiency anemia caused by heavy menstrual bleeding, but per recent laboratory studies, she was no longer anemic.  On July 2008 VA eye examination, the Veteran reported that she had mild anemia diagnosed in 1990; based on her account, anemia was diagnosed.  The Veteran has not been afforded a VA examination specifically in connection with her claim of service connection for anemia (it was addressed based on findings on VA heart and eye examinations).  Given the circumstances outlined, and the "low threshold" standard (for when an examination is necessary outlined by the United Stated Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006)) the Board finds that an examination to resolve the medical questions raised is necessary.

The case is REMANDED for the following:

1.  With the Veteran's cooperation (i.e., in providing any further releases needed) the RO should secure for the record copies of the complete June 12, 2013 records from Low Vision, William Middleton Hospital, Madison, Wisconsin identified by the Veteran in her February 23, 2014 correspondence..  

2.  The RO should secure for the record any updated records of treatment the Veteran has received for anemia; she must assist in the matter by identifying all providers of such treatment she has received since March 2013 (and providing any releases needed)..

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess her claimed anemia.  The record must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion that responds to the following.  

(a) Does the Veteran at least as likely as not (a 50% or better probability) have a chronic disability manifested by anemia?  
(b) If the response to (a) is yes, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated (increased in severity) in service?  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as indicated.  If the response to (a) is that the Veteran does not have anemia, the rationale should specifically address that apparently ever since service she has required iron supplement for anemia.  If the response to (b) is no, the rationale should discuss the documented treatment for anemia the Veteran received in service.  

4  The RO should then review the record, arrange for any further development suggested by records received pursuant to #1, above, and then readjudicate the claims (considering all evidence added to the record).  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

